Title: From John Adams to Francis Dana, 5 February 1783
From: Adams, John
To: Dana, Francis


Dear Sir,
Paris February 5th. 1783.

Your’s of December 30th., I recieved last Night. Orders are long since gone from Mr. Grand to his Correspondent at St. Petersbourg, to furnish You the Money You want.— You will find our Treaty inaccurate and blundering, but You will pardon all our Bulls, when You know the Haste and the Danger We were in, and think that We have done very well.

I should advise You not to hesitate a Moment about administering the Oath of Allegiance.— I have done it.— Dr. Franklin has done it— Mr. Lee has done it— It will do no harm now & then.
You ask my Opinion in a former Letter about coming away— I cannot advise You to come away before You recieve an Answer and Leave from Congress.— Mr. Livingston has resigned the Office of foreign Affairs—tho’ We have no official Information of it, know not the Cause, nor who is talked of for a Successor.
I did not write You an Account of the Signature of the Peace and Armistice on the 20th. of January, because I knew You would have it sooner twenty ways.
I have no News of my Son, since Stockholm, nor indeed of his leaving that Place, which distresses me much.
With great Esteem, I have the honor to be, / Sir, / your most obedient & / most humble Servant.
John Adams.
